3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 9-12 and 21 are rejected under 35 U.S.C. 103 as obvious over Kameda (US 9,446,631) in view of JP 2008-137501 A (a partial English translation, 06/19/2008).
	Kameda teaches rubber compositions for run-flat tire comprising carbon black having the instantly recited values of a dibutyl phthalate oil absorption (DBP) and a specific surface area according to a nitrogen adsorption method (N2SA) in table 1 (e.g. CB5, CB6 and CB8) and Working Examples 1, 2 and 4 of table 3 in which 2.5 pbw of vulcanizing accelerator and 5 pbw of sulfur (i.e. vulcanizing agent) are further taught.  
	The instant invention further recites (i) a ratio of a vulcanizing accelerator and vulcanizing agent being 1 or more, (ii) a content of the vulcanizing accelerator is 4-20 parts by mass relative to 100 parts by mass of the rubber component and (iii) a ratio of Sx bond is 40% or less over Kameda.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the vulcanizing accelerator in an amount more than 5 pbw of the sulfur since advantages of utilizing a higher amount/ratio of the vulcanizing accelerator than that of the vulcanizing agent are well known as taught by JP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to the (iii) a ratio of Sx bond is 40% or less:  The above modified use of the vulcanizing accelerator in an amount more than 5 pbw of the sulfur would be expect to yield the ratio of Sx bond is 40% or less inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of a rubber comprising the above modified use (i.e. higher amount) of the vulcanizing accelerator and see the following case laws. 
In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01. 
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to the recited amount of claim 21: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, the recited amount of the vulcanizing accelerator would be obvious.

Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C. 103 as obvious over Kameda (US 9,446,631) in view of JP 2008-137501 A (a partial English translation, 06/19/2008), and further in view of Kawashima et al (US 2012/0152425 A1).
The instant invention further recites a modified (e.g. amine) butadiene rubber and tetrakis(2-ethylhexyl)thiuram disulfide as the vulcanizing accelerator over Kameda and JP.
The vulcanizing accelerator (i.e. Nocceler CZ-G) used by Kameda would be N-cyclohexyl-2-benzothiaolesulfenamide which comprising sulfur and nitrogen atoms.

	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known a modified butadiene rubber and tetrakis(2-ethylhexyl)thiuram disulfide as the vulcanizing accelerator taught by Kawashima et al in Kameda and JP thereof since Kameda teaches the vulcanizing accelerator (i.e. Nocceler CZ-G) comprising sulfur and nitrogen atoms and since the vulcanizing accelerator comprising sulfur and nitrogen atoms such as the tetrakis(2-ethylhexyl)thiuram disulfide as well as the modified rubber yielding the low heat generating properties is known as taught by Kawashima et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited amount of claim 21: Kawashima et al also teach employing 0.1- 10.0 parts by mass of sulfur (i.e. vulcanizing agent) in [0064] and thus  the vulcanizing accelerator would be obvious since the paragraph [0018] pf the English translated JP teaches that utilization of a higher amount of the vulcanizing accelerator than that of the vulcanizing agent for the run-flat tire yielding less crosslinking by polysulfide vulcanization and an improved property of the compression set. 

Claims 1, 9-12, 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Kameda (US 9,446,631) in view of JP 2008-137501 A (a partial English translation, 06/19/2008), and further in view of Carter (US 2004/0050472 A1) and Hatakeyama et al (US 2007/0272336 A1).
The instant claim 22 further recites a DCPD resin over Kameda and JP discussed above.
The DCPD resin is the art well known additives/antioxidants for a rubber composition as taught by Carter (page 6, middle of right column) and Hatakeyama et al ([0055] and examples of table 1).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well known additives/antioxidants including the DCPD resin for a rubber composition as taught by Carter and Hatakeyama et al in Kameda and JP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 17-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/706,920.
Utilization of the recited carbon black of claims 3 and 4 in claim 1 of the copending Application would be obvious and utilization of such carbon black as well as tetrakis(2-ethylhexyl)thiuram disulfide and ratio thereof recited in claims 6-8 in claim 9 of the copending Application would be also obvious modification.
This is a provisional nonstatutory double patenting rejection. 
Applicant asserts that claims of the copending Application do not teach or suggest the instant amended claim 1.  Claim 8 of the copending Application further teaches the instant ratio of a vulcanizing accelerator and vulcanizing agent being 1 or more and the recited properties in claim 1 of copending Application would inherently require the instantly recited amount of the vulcanizing accelerator.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 5, 2021                                      /TAE H YOON/                                                                     Primary Examiner, Art Unit 1762